127 F.3d 298
W.P., et al., Individually and as Representatives of a Classpursuant to Fed.R.Civ. P. 23(a) and 23(b)(2) Appellantsv.Peter VERNIERO,* Attorney General of NewJersey;  Jeffrey S. Blitz, Atlantic County Prosecutor;Charles R. Buckley, Acting Bergen County Prosecutor;Stephen G. Raymond, Burlington County Prosecutor;  StephenG. Raymond, Burlington County Prosecutor;  Joseph F. Audino,Acting Camden County Prosecutor;  Stephen D. Moore, Cape MayCounty Prosecutor;  Neil S. Cooper, Acting Cumberland CountyProsecutor;  Clifford J. Minor, Essex County Prosecutor;Harris Y. Cotton, Gloucester County Prosecutor;  CarmenMessano, Hudson County Prosecutor;  Sharon B. Ransavage,Hunterdon County Prosecutor;  Maryann K. Bielamowicz, MercerCounty Prosecutor;  Robert W. Gluck, Middlesex CountyProsecutor;  John Kaye, Monmouth County Prosecutor;  W.Michael Murphy, Jr., Morris County Prosecutor;  Daniel J.Carluccio, Ocean County Prosecutor;  Ronald S. Fava, PassaicCounty Prosecutor;  Ronald A. Epstein, Salem CountyProsecutor;  Dennis O.Leary, Sussex County Prosecutor;Edward Neafsey, Acting Union County Prosecutor;  John J.O'Reilly, Warren County Prosecutor
No. 96-5416.
United States Court of Appeals,Third Circuit.
Sept. 17, 1997.

Before:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, and McKEE, Circuit Judges.

SUR PETITION FOR REHEARING

1
The petition for rehearing filed by appellants in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.


2
Judge Becker would have granted rehearing.



*
 (*Amended per Clerk's Order of 7/15/96)